              Case 1:20-cv-09385-JMF Document 25 Filed 03/31/21 Page 1 of 2


                                                                                           270 Madison Avenue
                                                                                           New York, N.Y. 10016
                                                                                           Tel: 212.867.4466
                                                                                           Fax: 212.297.1859
                                                                                           www.bbgllp.com
                                                                                           jsolomon@bbgllp.com




                                                             March 31, 2021


VIA ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

                                             RE: Debora Ramirez v. 2020 Grand Realty, LLC
                                                 Case No. 20-CV-9385 (JMF)


Dear Judge Furman:

        I am counsel to the Defendant 2020 Grand Realty, LLC, the owner and landlord of the property where
Plaintiff resides. The complaint alleges certain violations of the Fair Housing Act, 42 U.S.C. § 3601, et seq.
(“FHA”) and the New York City Human Rights Law, New York City Administrative Code § 8-101, et seq.
(“NYCHRL”), based on Defendant’s alleged discrimination against Ms. Ramirez and her family for
Defendant’s failure to provide or permit reasonable modifications to Plaintiff’s apartment and the subject
building that render access to the apartment and building that render access to the apartment difficult for
Plaintiff due to her daughter’s disability. In accordance with Rule 1(E) of Your Honor’s Individual Rules
and Practices in Civil Cases, the parties respectfully request a further adjournment of the initial pretrial
conference that is currently scheduled for April 7, 2021 to May 5, 2021.

        I am pleased to advise the Court that upon completing two days of mediation, the parties have reached
a tentative settlement of Plaintiff’s financial claims and believe that with additional time dedicated to
settlement we can resolve the remaining issues concerning Plaintiff’s claims for injunctive relief. Defendant
has already started performing certain alteration work within Plaintiff’s apartment to remove certain barriers
to access within the apartment, and has agreed to install an exterior permanent ramp at the entrance to the
building.

       Pursuant to the Court’s endorsed Order made on March 17, 2021 [ECF Doc 22], the Court previously
adjourned the initial case conference to April 7, 2021, to afford the parties time to complete the mediation.
Pursuant to the Court’s subsequent Order, made on March 30, 2021[ECF Doc 23], the Court directed counsel
               Case 1:20-cv-09385-JMF Document 25 Filed 03/31/21 Page 2 of 2


Hon. Jesse M. Furman
United States District Judge
March 31, 2021
Page 2 of 2


to file a proposed case management plan and joint letter by the Thursday prior to the conference, i.e., April
1, 2021.

        In light of the substantial progress that the parties have made and are continuing to make on settlement
of all claims in the case, counsel respectfully request that initial case conference be adjourned for four (4)
weeks to May 5, 2021, and that proposed case management plan and joint letter be filed by the Thursday
prior to the conference, i.e., April 29, 2021. The reason for the request is (1) counsel believe that they can
resolve the remaining injunctive relief issues and the case will be fully settled prior to the initial case
conference; and (2) I am traveling with my family overseas from April 15 through April 25, 2021, and
therefore am not available for a conference during those dates.

       This is the second application made by the parties to adjourn the initial case conference, the first of
which was granted by the Court on March 17, 2021 [ECF Doc 22], to permit the parties to proceed with
mediation. That mediation proved fruitful and counsel for the parties are confident that we will complete the
terms of the settlement within the next fifteen (15) days. Plaintiff’s counsel consents to this application.

       Thank you for considering the requested relief.



                                                              Respectfully submitted,



                                                              Jay B. Solomon

cc: All counsel by ECF




      The initial pretrial conference, currently scheduled for April 7, 2021, is hereby ADJOURNED to
      May 5, 2021, at 4:15 p.m. If the parties are able to settle all claims before then, they should
      promptly notify the Court. The Clerk of Court is directed to terminate ECF No. 24. SO
      ORDERED.




                                                                                          March 31, 2021




    JSOLOMON/113965.0001/3034311
